—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered December 3, 1996, convicting him of burglary in the first degree, official misconduct (three counts), and harassment in the second degree, upon a jury verdict, and imposing sentence.
*727Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the trial court did not err in denying his application to sever counts 7 through 13 and 15 of the indictment from the remaining counts of the indictment since they were properly joined pursuant to CPL 200.20 (2) (b) (see, People v Griffin, 132 AD2d 569).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.